—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him upon his plea of guilty of promoting prison contraband in the first degree (Penal Law § 205.25 [2]), defendant contends that the plea colloquy was insufficient because he did not admit that he possessed contraband that was capable of endangering the safety or security of the detention facility or any person therein. Having failed to move to withdraw his plea of guilty or to vacate the judgment of conviction, defendant has failed to preserve his present contention for our review (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Johnson, 82 NY2d 683, 685; People v Lopez, 71 NY2d 662, 665). This is not one of those rare cases in which defendant’s own utterances raise a significant doubt about defendant’s guilt or the voluntariness of the plea (see, People v Toxey, supra, at 726; People v Lopez, supra, at 666). (Appeal from Judgment of Cayuga County Court, Contiguglia, J.— Promoting Prison Contraband, 1st Degree.) Present — Denman, P. J., Hayes, Pigott, Jr., Balio and Fallon, JJ.